Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 1 of 23 PageID #: 22969




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

NATERA, INC.,

       Plaintiff,

       v.                                 C.A. No. 20-cv-125-LPS
                                          (Consolidated)
ARCHERDX, INC., ARCHERDX, LLC,
AND INVITAE CORPORATION                   REDACTED - PUBLIC VERSION

       Defendants.



              DEFENDANTS’ RESPONSE TO PLAINTIFF’S JUNE 15, 2021
                       DISCOVERY DISPUTE LETTER

 Dated: June 16, 2021                     Brian E. Farnan (Bar No. 4089)
                                          Michael J. Farnan (Bar No. 5165)
                                          FARNAN LLP
                                          919 N. Market St., 12th Floor
                                          Wilmington, DE 19801
                                          (302) 777-0300
                                          (302) 777-0301 (Fax)
                                          bfarnan@farnanlaw.com
                                          mfarnan@farnanlaw.com

                                          Edward R. Reines (admitted pro hac vice)
                                          Derek C. Walter (admitted pro hac vice)
                                          Kaitlin Paulson (admitted pro hac vice)
                                          WEIL, GOTSHAL & MANGES LLP
                                          201 Redwood Shores Parkway
                                          Redwood Shores, CA 94065
                                          (650) 802-3000

                                          Attorneys for Defendants
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 2 of 23 PageID #: 22970




Dear Chief Judge Stark,
        Defendants ArcherDX, Inc., ArcherDX, LLC, and Invitae Corp. (together, “Archer”) write
in response to Natera Inc.’s (“Natera”) June 15 letter seeking to compel certain discovery.
I.     Deposition Scheduling
        Natera demands that Archer provide it with dates for all of the depositions it has requested
and designate witnesses for all of its proposed 30(b)(6) topics by “June 21 or within a shorter
period of time.” Natera also demands that Archer “reach agreement” on dates for a cherry-picked
subset of Natera witnesses, but not the numerous other important Natera witnesses for which
Natera has remained silent, including the overwhelming majority of the 17 inventors on Natera’s
patents. Natera’s one-sided proposal is unjustified and unreasonable.
        There is no real dispute that the current case schedule is unworkable. It was not until
May 28 (the Friday before Memorial Day) that the parties first served deposition notices. This
was nearly a full month after the April 30 deadline for substantial completion of document
production and only about a month before the July 9 close of fact discovery, an interval that spans
two national holidays and the heart of the summer travel season. What’s more, counsel for Archer
is scheduled for trial in July, which further complicates scheduling. Had Natera truly desired to
complete depositions by July 9, it would not have waited so long to seek depositions. It cannot
now cry prejudice and demand that Archer’s witnesses and their counsel jump to attention, juggle
their schedules, and forego other obligations to satisfy Natera’s whim. As to 30(b)(6) topics,
Natera boasts that it has designated witnesses for several topics, but Natera has not designated
witnesses for 32 of the 51 topics Archer has served and is refusing outright to designate a witness
for 24 topics. There has been no required meet and confer on 30(b)(6) topics pursuant to recently
revised Rule 30. Again, the existing schedule is not realistic, and this situation is not, as Natera
contends, due to any refusal by Archer to participate.
        As reflected in the correspondence attached as Exhibit 1 to Natera’s letter, Archer agrees
that the deposition scheduling process should start. D.I. 225, Ex. 1. But the parties need to know
what the case schedule is before locking down dates. While Natera claims that it has proposed a
reasonable schedule, it was actually Archer that originally did so. Id. Natera should agree to the
revised schedule, and the parties should schedule depositions consistent with this.

II.    Natera’s Demand For A Supplemental Response And Safe Harbor Uses
        Natera demands that Archer provide a supplemental response regarding types of accused
product uses that Archer contends fall under the Safe Harbor, as well as produce documents to
show every use. Not only has Archer already agreed to supplement the response, it proposed this
supplement in the first instance as a way of providing Natera the information it allegedly needed
while avoiding burdensome and wasteful discovery. The supplemental response alone will address
the issue raised; the document production will be of minimal value and is unduly burdensome.
        Natera omits key information regarding the parties’ discussions on this issue and
mischaracterizes Archer’s position. Significantly, in meet and confer, Archer offered to provide a
supplemental response describing Archer’s internal activities relating to the accused products’ use
that Archer contends falls under the Safe Harbor, thereby allowing Natera to assess Archer’s claim.
See Merck KGaA v. Integra Lifesciences I, Ltd., 545 U.S. 193, 200 (2005) (“Each of the accused


                                                 1
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 3 of 23 PageID #: 22971




activities must be evaluated separately to determine whether the exemption applies.” (emphasis
added)). Instead of considering the proposal, Natera rejected it and moved to compel. By
rejecting Archer’s proposal, only to propose the same solution later, Natera wastes the valuable
time and resources of the Court and the parties. Natera’s attempt to paint Archer as the villain by
accusing it of withholding information that would allow Natera to assess “whether such Accused
Product uses are, or are not, legitimately protected under the [Safe Harbor]” is without merit.
D.I. 225 at 2.1
       Natera also moves the Court to compel Archer to “produce documents . . . that shows [sic]
the Accused Products’ uses . . . that may or may not be within the Safe Harbor,” arguing that those
documents relate to “infringement, damages, and injunctive relief.” D.I. 225 at 2. If Archer
provides the supplemental response describing Archer’s activities, there is no need for Archer to
produce documents relating to every use for Natera to assess Safe Harbor designations. See Merck,
545 U.S. at 200 (requiring evaluation of the “activities” generally, not individual uses). Requiring
Archer to produce documents pertaining to every use that falls under the Safe Harbor is of minimal
value and is disproportionately burdensome.
        For the particular uses at issue here, the circumstances are such that it poses a great burden
to collect records that quantify the Safe Harbor uses, as Natera seeks.




       If the Court compels this production, Archer will dedicate substantial amounts of time and
resources in collecting these records for Safe Harbor uses that Natera likely will not contest.
Accordingly, Archer requests that the Court deny Natera’s motion to compel document production.
       There can be no reasonable dispute that the types of uses Archer contends fall under the
Safe Harbor are reasonably related to the development and submission of information under
Federal law.
                                                                                     Verification
and validation studies are required as part of design controls required by the FDA under 21 CFR
§ 820.30(a)(1). Results from verification and validation studies are submitted for regulatory
review as part of the Premarket Approval Application. See 21 CFR 814.20(b)(3)(v). Archer’s
proposed supplemental response will give Archer the opportunity to provide Natera with these



1
        To the extent that Natera obliquely contends that Archer’s response to Interrogatory No. 2
is deficient, the Court has already addressed and denied Natera’s overbroad request relating to
“every instance” of use. See D.I. 115. Archer then provided a fulsome response four months ago
to Natera’s revised request, about which Natera has never complained. See Ex.5.


                                                  2
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 4 of 23 PageID #: 22972




different categories of activities, such as the verification and validation studies, to demonstrate
how the uses fall under the Safe Harbor.
III.   Natera’s Demand For Supplemental Responses To Interrogatory Nos. 10 And 11
        Natera demands that Archer supplement its responses to Interrogatory Nos. 10 and 11.
Such supplements are unwarranted at this juncture. Archer has provided substantive responses to
Natera’s contention Interrogatory Nos. 10 and 11 sufficient for this stage of litigation, given that
fact discovery is ongoing, no fact depositions have been taken, and key facts lie with Natera.
Contrary to Natera’s assertion now,




               Archer’s interrogatory responses also incorporate by reference its Answer and
Counterclaims, which provide specific grounds as well. See Ex. 7 (D.I. 21, ¶¶ 214-51 (Unclean
Hands)); Ex. 8 (D.I. 21, ¶¶ 252-53 (Prosecution Laches)). This Court should reject Natera’s
premature demand.
IV.    Natera’s Demand Regarding RFP No. 9
       Natera demands that Archer produce certain documents relating to RFP No. 9, a written
representation of compliance, and even relief such as fees. This is unwarranted. The vast majority
of documents at issue regarding six different customers were produced by April 30. Specifically,
Natera has been in possession of all of the sales records for the six customers and the vast majority
of agreements, statements of work, and technical materials since at least April 30.
       Natera then said nothing for more than a month. It was not until June 2 that Natera sent
an email raising a handful of minor issues with the production. See Ex. 6. The parties then
scheduled a meet and confer, which was held last Thursday on June 10. In the interim, Archer
worked diligently and swiftly to address issues in Natera’s email, including a technical production
issue. Then, during the meet and confer, Archer stated that it would look into the small number of
outstanding issues Natera raised, and Archer has continued to promptly address these issues. For
example, Natera stated that it did not have one of the dozens of agreements Archer agreed to
produce. Id. Archer produced that agreement yesterday. Archer also produced the remaining
documents from one customer. Notably, for that specific customer, Natera had already been in
possession of the majority of documents since before April 30, including the master agreement
and purchase orders by virtue of a third party subpoena, as well as sales figures, protocols, and
product inserts.
        Natera’s letter includes no explanation for why it needed to burden the Court one day after
the parties’ meet and confer and after it waited more than a month to even raise the issues. Natera’s
suggestion of “fees for necessitating additional motion practice” without identifying any particular
piece of information it does not believe it will receive following meet and confer is unwarranted
and reflective of Natera’s overly aggressive discovery stance. Natera’s request should be denied.


                                                 3
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 5 of 23 PageID #: 22973




                                           Respectfully submitted,

                                           /s/ Brian E. Farnan

                                           Brian E. Farnan

cc: Counsel of Record (Via E-Mail)




                                       4
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 6 of 23 PageID #: 22974




                   EXHIBIT 1
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 7 of 23 PageID #: 22975




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 NATERA, INC.,                                     )
                                                   )
        Plaintiff / Counterclaim-Defendant,        )       Case No. 20-125 (LPS)
                                                   )       CONSOLIDATED
        v.                                         )
                                                   )       JURY TRIAL DEMANDED
 ARCHERDX, INC., ARCHERDX, LLC, and                )
 INVITAE CORP.                                     )
                                                   )
        Defendants / Counterclaimants.             )
                                                   )




 DECLARATION OF JUSTIN R. SMITH IN SUPPORT OF DEFENDANTS’ RESPONSE
                  TO NATERA INC.’S JUNE 15 LETTER


       I, Justin R. Smith, declare as follows:

       1.      I am currently the IVD Quality Assurance Operation Lead at Invitae Corporation.

I have served in this position since March 29, 2021. I have personal knowledge of the facts stated

in this declaration and, if called as a witness, I could and would testify competently thereto.

       2.      I understand Natera is seeking detailed information regarding individualized

instances of when Archer has used certain products and the records reflecting those uses.

       3.      It would be a challenging, manual, and time-intensive process to identify and

collect the records sought.

       4.
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 8 of 23 PageID #: 22976




      5.




      6.




      7.




Dated: June 16, 2021                       ArcherDX, Inc., ArcherDX, LLC,
                                           Invitae Corp
                                           Defendants

                                           By:   /s/ Justin R. Smith
                                                 Justin R. Smith
                                                 IVD Quality Assurance
                                                 Operation Lead




                                       2
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 9 of 23 PageID #: 22977




                    EXHIBIT 2

                 REDACTED
                   IN ITS
                 ENTIRETY
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 10 of 23 PageID #: 22978




                    EXHIBIT 3

                  REDACTED
                    IN ITS
                  ENTIRETY
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 11 of 23 PageID #: 22979




                    EXHIBIT 4

                  REDACTED
                    IN ITS
                  ENTIRETY
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 12 of 23 PageID #: 22980




                    EXHIBIT 5

                  REDACTED
                    IN ITS
                  ENTIRETY
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 13 of 23 PageID #: 22981




                    EXHIBIT 6

                  REDACTED
                    IN ITS
                  ENTIRETY
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 14 of 23 PageID #: 22982




                    EXHIBIT 7
Case
Case1:20-cv-00125-LPS
     1:20-cv-00125-LPS Document
                       Document238 Filed05/13/20
                                21 Filed 06/23/21 Page
                                                  Page76
                                                       15of
                                                          of104
                                                             23 PageID
                                                                PageID#:
                                                                       #:22983
                                                                         1772



                                      THIRTEENTH DEFENSE
                                          (Unclean Hands)

         214.      Natera’s patent infringement claims are barred in whole or in part under the

 doctrine of unclean hands.

                                 The ’814 Patent and The ’172 Patent

         215.      As particularized below, the ’814 Patent and the ’172 Patent are the results of

 protracted and convoluted prosecution at the USPTO spanning more than a decade, and

 involving 16 provisional patent applications and 10 continuation or continuation-in-part

 applications, almost half of which were abandoned.

         216.      The ’814 Patent and the ’172 Patent are continuations of U.S. Patent App. No.

 16/140,298 filed September 24, 2018.

         217.      U.S. Patent App. No. 16/140,298 is a continuation of U.S. Patent App. No.

 14/918,544, filed October 20, 2015.

         218.      U.S. Patent App. No. 14/918,544 is a continuation-in-part of U.S. Patent App. No.

 14/877,925, filed October 7, 2015, which is now abandoned; a continuation-in-part of U.S.

 Patent App. No. 14/692,703, filed April 21, 2015; and a continuation-in-part of U.S. Patent App.

 No. 14/538,982. U.S. Patent App. No. 14/918,544 claims priority to U.S. Provisional App. No.

 62/147,377, filed April 14, 2015; U.S. Provisional App. No. 62/146,188, filed April 10, 2015;

 and U.S. Provisional App. No. 62/066,514, filed October 21, 2014.

         219.      U.S. Patent App. No. 14/877,925 is a continuation-in-part of U.S. Patent App. No.

 14/255,356, filed March 25, 2014, which is now abandoned after the applicant failed to respond

 to any office action in prosecution; a continuation-in-part of U.S. Patent App. No. 13/780,022,

 filed February 28, 2013, which is now abandoned; and a continuation of U.S. Patent App. No.

 13/683,604, filed November 21, 2012, which is now abandoned.


                                                    76
 ME1 33352816v.1
Case
Case1:20-cv-00125-LPS
     1:20-cv-00125-LPS Document
                       Document238 Filed05/13/20
                                21 Filed 06/23/21 Page
                                                  Page77
                                                       16of
                                                          of104
                                                             23 PageID
                                                                PageID#:
                                                                       #:22984
                                                                         1773



         220.      U.S. Patent App. No. 14/692,703 claims priority to U.S. Provisional App. No.

 62/148,173, filed April 15, 2015; U.S. Provisional App. No. 62/147,377, filed April 14, 2015;

 U.S. Provisional App. No. 62/146,188, filed April 10, 2015; U.S. Provisional App. No.

 62/066,514, filed October 21, 2014; U.S. Provisional App. No. 61/994,791, filed May 16, 2014;

 U.S. Provisional App. No. 61/987,407, filed May 1, 2014; and U.S. Provisional App. No.

 61/982,245, filed April 21, 2014.

         221.      U.S. Patent App. No. 14/538,982 claims priority to U.S. Provisional App. No.

 62/066,514, filed October 21, 2014; U.S. Provisional App. No. 61/994,791, filed May 16, 2014;

 U.S. Provisional App No. 61/987,407, filed May 1, 2014; and U.S. Provisional App. No.

 61/982,245, filed April 21, 2014.

         222.      U.S. Patent App. No. 14/255,356 is a continuation of PCT Application

 PCT/US2012/58578, filed October 3, 2012.

         223.      U.S. Patent App. No. 13/780,022 is a continuation-in-part of U.S. Patent App. No.

 13/683,604, filed November 21, 2012, which is now abandoned; a continuation-in-part of PCT

 Application No. PCT/US2012/58578, filed October 3, 2012; a continuation-in-part of U.S. App.

 No. 13/335,043, filed December 22, 2011; a continuation-in-part of U.S. Patent App. No.

 13/300,235, filed November 18, 2011; and a continuation-in-part of U.S. App. No. 13/110,685,

 filed May 18, 2011; and claims priority to U.S. Provisional App. No. 61/634,431, filed February

 29, 2012.

         224.      U.S. Patent App. No. 13/683,604 is a continuation-in-part of U.S. Patent App. No.

 13/300,235, filed November 18, 2011; a continuation-in-part of U.S. App. No. 13/110,685, filed

 May 18, 2011; and claims priority to U.S. Provisional App. No. 61/675,020, filed July 24, 2012.




                                                  77
 ME1 33352816v.1
Case
Case1:20-cv-00125-LPS
     1:20-cv-00125-LPS Document
                       Document238 Filed05/13/20
                                21 Filed 06/23/21 Page
                                                  Page78
                                                       17of
                                                          of104
                                                             23 PageID
                                                                PageID#:
                                                                       #:22985
                                                                         1774



         225.      PCT Application PCT/US2012/58578 is a continuation-in-part of U.S. Patent

 App. No. 13/300,235, filed November 18, 2011; and claims priority to U.S. Provisional App. No.

 61/683,331, filed August 15, 2012; and U.S. Provisional App. No. 61/542,508, filed October 3,

 2011.

         226.      U.S. Patent App. No. 13/335,043 is a continuation-in-part of U.S. Patent App. No.

 13/300,235, filed November 18, 2011; a continuation-in-part of U.S. Patent App. No.

 13/110,685, filed May 18, 2011; and claims priority to U.S. Provisional App. No. 61/426,208,

 filed December 22, 2010.

         227.      U.S. Patent App. No. 13/300,235 is a continuation-in-part of U.S. Patent App. No.

 13/110,685, filed May 18, 2011; and claims priority to U.S. Provisional App. No. 61/542,508,

 filed October 3, 2011; and U.S. Provisional App. No. 61/571,248, filed June 23, 2011.

         228.      U.S. Patent App. No. 13/110,685 claims priority to U.S. Provisional App. No

 61/516,996, filed April 12, 2011; U.S. Provisional App. No. 61/448,547, filed March 2, 2011;

 U.S. Provisional App. No. 61/462,972, filed February 9, 2011; U.S. Provisional App. No.

 61/398,159, filed June 21, 2010; and U.S. Provisional App. No. 61/395,850, filed May 18, 2011.

         229.      In connection with the above applications, Natera filed hundreds of proposed

 claims with the USPTO.

         230.      Prior to the filing of the ’814 Patent application and the ’172 Patent application on

 April 30, 2019, Natera had never disclosed nor sought claims corresponding to the claims of the

 ’814 Patent or ’172 Patent.

         231.      On information and belief, Natera drafted the claims of the ’814 Patent and the

 ’172 Patent in an egregious attempt to cover ArcherDX’s proprietary AMPTM process—a method

 of amplifying DNA that Natera did not invent.



                                                    78
 ME1 33352816v.1
Case
Case1:20-cv-00125-LPS
     1:20-cv-00125-LPS Document
                       Document238 Filed05/13/20
                                21 Filed 06/23/21 Page
                                                  Page79
                                                       18of
                                                          of104
                                                             23 PageID
                                                                PageID#:
                                                                       #:22986
                                                                         1775



         232.      Indeed, Natera filed the ’814 and the ’172 Patent applications only after one of its

 senior executives left Natera, began working for ArcherDX, gained access to confidential

 information relating to ArcherDX’s Accused Products and then returned to Natera.

                                            The ’482 Patent

         233.      As particularized below, the ’482 Patent is the result of protracted and convoluted

 prosecution at the USPTO spanning close to a decade, and involving 8 provisional patent

 applications and 4 continuation or continuation-in-part applications.

         234.      The ’482 Patent is a continuation of U.S. Patent App. No. 16/012,667 filed June

 19, 2018.

         235.      U.S. Patent App. No. 16/012,667 is a continuation of U.S. App. No. 13/335,043,

 filed December 22, 2011; a continuation-in-part of U.S. Patent App. No. 13/300,235, filed

 November 18, 2011; and a continuation-in-part of U.S. App. No. 13/110,685, filed May 18,

 2011.

         236.      U.S. Patent App. No. 13/335,043 is a continuation-in-part of U.S. Patent App. No.

 13/300,235, filed November 18, 2011; a continuation-in-part of U.S. Patent App. No.

 13/110,685, filed May 18, 2011; and claims priority to U.S. Provisional App. No. 61/426,208,

 filed December 22, 2010.

         237.      U.S. Patent App. No. 13/300,235 is a continuation-in-part of U.S. Patent App. No.

 13/110,685, filed May 18, 2011; and claims priority to U.S. Provisional App. No. 61/542,508,

 filed October 3, 2011; and U.S. Provisional App. No. 61/571,248, filed June 23, 2011.

         238.      U.S. Patent App. No. 13/110,685 claims priority to U.S. Provisional App. No.

 61/516,996, filed April 12, 2011; U.S. Provisional App. No. 61/448,547, filed March 2, 2011;




                                                    79
 ME1 33352816v.1
Case
Case1:20-cv-00125-LPS
     1:20-cv-00125-LPS Document
                       Document238 Filed05/13/20
                                21 Filed 06/23/21 Page
                                                  Page80
                                                       19of
                                                          of104
                                                             23 PageID
                                                                PageID#:
                                                                       #:22987
                                                                         1776



 U.S. Provisional App. No. 61/462,972, filed February 9, 2011; U.S. Provisional App. No.

 61/398,159, filed June 21, 2010; and U.S. Provisional App. No. 61/395,850, filed May 18, 2011.

         239.      In connection with the above applications, Natera filed hundreds of proposed

 claims with the USPTO.

         240.      Prior to the filing of the ’482 Patent application on April 30, 2019, Natera had

 never disclosed nor sought claims corresponding to the claims of the ’482 Patent.

         241.      On information and belief, Natera drafted the claims of the ’482 Patent in an

 egregious attempt to cover ArcherDX’s proprietary AMPTM process—a method of amplifying

 DNA that Natera did not invent.

         242.      Indeed, Natera filed the ’482 Patent application only after one of its senior

 executives left Natera, began working for ArcherDX, gained access to confidential information

 relating to ArcherDX’s Accused Products and then returned to Natera.

                                             The ’708 Patent

         243.      As particularized below, the ’708 Patent is the result of protracted and convoluted

 prosecution at the USPTO for close to 6 years, and involving multiple provisional and

 continuation patent applications.

         244.      The ’708 Patent is a continuation of U.S. Patent App. No. 15,336,630 filed

 October 27, 2016; a continuation of application No. 14/538,982, filed on November 24, 2014.

         245.      U.S. Patent App. No. 14/538,982 claims priority to U.S. Provisional App. No.

 62/066,514, filed October 21, 2014; U.S. Provisional App. No. 61/994,791, filed May 16, 2014;

 U.S. Provisional App. No. 61/987,407, filed May 1, 2014; and U.S. Provisional App. No.

 61/982,245, filed April 21, 2014.




                                                    80
 ME1 33352816v.1
Case
Case1:20-cv-00125-LPS
     1:20-cv-00125-LPS Document
                       Document238 Filed05/13/20
                                21 Filed 06/23/21 Page
                                                  Page81
                                                       20of
                                                          of104
                                                             23 PageID
                                                                PageID#:
                                                                       #:22988
                                                                         1777



         246.      Prior to the filing of the ’708 Patent application on April 30, 2019, Natera had

 never disclosed nor sought claims corresponding to the claims of the ’708 Patent.

         247.      On information and belief, Natera drafted the claims of the ’708 Patent in an

 egregious attempt to cover ArcherDX’s proprietary AMPTM process—a method of amplifying

 nucleic acids that Natera did not invent.

         248.      Indeed, Natera filed the ’708 Patent application only after one of its senior

 executives left Natera, began working for ArcherDX, gained access to confidential information

 relating to ArcherDX’s Accused Products and then returned to Natera.

         249.      Moreover, on information and belief, Natera knew or should have known that the

 Asserted Patents are invalid under at least 35 U.S.C. §§ 101 and 103 given Natera’s own

 admissions made in court filings in this District and elsewhere, representative examples of which

 are set forth below in ArcherDX’s Counterclaims.

         250.      On information and belief, Natera has improperly sought to delay competition in

 the IVD market by pursuing patent claims it did not invent, and subsequently prematurely

 asserting invalid patents that do not cover ArcherDX’s products in development.

         251.      Based on the foregoing business misconduct, the relief Natera seeks in this action

 is barred by reason of its unclean hands.

                                      FOURTEENTH DEFENSE
                                        (Prosecution Laches)

         252.      Natera’s patent infringement claims are barred in whole or in part under the

 doctrine of prosecution laches.

         253.      As described above, on information and belief, Natera engaged in an

 unreasonable and undue delay in the prosecution of the Asserted Patents, which has prejudiced




                                                    81
 ME1 33352816v.1
Case 1:20-cv-00125-LPS Document 238 Filed 06/23/21 Page 21 of 23 PageID #: 22989




                    EXHIBIT 8
Case
Case1:20-cv-00125-LPS
     1:20-cv-00125-LPS Document
                       Document238 Filed05/13/20
                                21 Filed 06/23/21 Page
                                                  Page81
                                                       22of
                                                          of104
                                                             23 PageID
                                                                PageID#:
                                                                       #:22990
                                                                         1777



         246.      Prior to the filing of the ’708 Patent application on April 30, 2019, Natera had

 never disclosed nor sought claims corresponding to the claims of the ’708 Patent.

         247.      On information and belief, Natera drafted the claims of the ’708 Patent in an

 egregious attempt to cover ArcherDX’s proprietary AMPTM process—a method of amplifying

 nucleic acids that Natera did not invent.

         248.      Indeed, Natera filed the ’708 Patent application only after one of its senior

 executives left Natera, began working for ArcherDX, gained access to confidential information

 relating to ArcherDX’s Accused Products and then returned to Natera.

         249.      Moreover, on information and belief, Natera knew or should have known that the

 Asserted Patents are invalid under at least 35 U.S.C. §§ 101 and 103 given Natera’s own

 admissions made in court filings in this District and elsewhere, representative examples of which

 are set forth below in ArcherDX’s Counterclaims.

         250.      On information and belief, Natera has improperly sought to delay competition in

 the IVD market by pursuing patent claims it did not invent, and subsequently prematurely

 asserting invalid patents that do not cover ArcherDX’s products in development.

         251.      Based on the foregoing business misconduct, the relief Natera seeks in this action

 is barred by reason of its unclean hands.

                                      FOURTEENTH DEFENSE
                                        (Prosecution Laches)

         252.      Natera’s patent infringement claims are barred in whole or in part under the

 doctrine of prosecution laches.

         253.      As described above, on information and belief, Natera engaged in an

 unreasonable and undue delay in the prosecution of the Asserted Patents, which has prejudiced




                                                    81
 ME1 33352816v.1
Case
Case1:20-cv-00125-LPS
     1:20-cv-00125-LPS Document
                       Document238 Filed05/13/20
                                21 Filed 06/23/21 Page
                                                  Page82
                                                       23of
                                                          of104
                                                             23 PageID
                                                                PageID#:
                                                                       #:22991
                                                                         1778



 ArcherDX. Thus, as a matter of equity, the Asserted Patents cannot be enforced against

 ArcherDX.



                                ARCHERDX’S COUNTERCLAIMS

          Defendant / Counterclaimant ArcherDX, Inc. (“ArcherDX”) asserts Counterclaims

 against Plaintiff / Counterclaim-Defendant Natera, Inc. (“Natera”) as follows:

                                        NATURE OF ACTION

          1.       For its Counterclaims, ArcherDX seeks declarations that its LIQUIDPlexTM,

 FusionPlexTM and VariantPlexTM products do not infringe U.S. Patent No. 10,538,814 (“the ’814

 Patent”), United States Patent No. 10,557,172 (“the ’172 Patent”), United States Patent No.

 10,590,482 (“the ’482 Patent”), and United States Patent No. 10,597,708 (“the ’708 Patent”)

 (collectively, the “Asserted Patents”) and that the Asserted Patents are invalid.

                                               PARTIES

          2.       ArcherDX is a Delaware corporation with a principal place of business at 2477

 55th Street, Suite 202, Boulder, Colorado 80301.

          3.       On information and belief, and as alleged by Natera in its First Amended

 Complaint, Natera is a corporation organized and existing under the laws of the state of

 Delaware, with its principal place of business at 201 Industrial Road, San Carlos, California

 94070.

                                    JURISDICTION AND VENUE

          4.       This Court has subject matter jurisdiction over this action under 28 U.S.C. §§

 1331, 1338(a), 2201, and 2202 as to ArcherDX’s counterclaims against Natera pursuant to the

 patent laws of the United States, Title 35, United States Code, and the Declaratory Judgment



                                                   82
 ME1 33352816v.1
